Name: Commission Regulation (EC) No 815/97 of 5 May 1997 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  international trade;  production
 Date Published: nan

 No L 116/22 EN Official Journal of the European Communities 6 . 5 . 97 COMMISSION REGULATION (EC) No 815/97 of 5 May 1997 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 ( 11 ) thereof, together with the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas the Management Committees concerned have not delivered an opinion within the limit laid down by their chairmen, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 3665/87, Article 10 ( 1 ) is replaced by the following: ' 1 . Where the refund is granted on condition the product is of Community origin , exporters shall declare such origin in accordance with the Com ­ munity rules in force . For the grant of the refund, products are of Com ­ munity origin if they are wholly obtained in the Community or if they underwent their last substantial processing or working in the Community in accord ­ ance with the provisions of Articles 23 or 24 of Council Regulation (EEC) No 291 3/92 f). 0 OJ No L 302, 19 . 10 . 1992, p. 1 .' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to operations for which an export declara ­ tion is accepted from the date of its entry into force . Whereas Articles 23 to 26 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community customs code (3), as last amended by Regula ­ tion (EC) No 82/97 (4), define the non-preferential origin of goods; whereas it is appropriate to clarify that, for the grant of export refunds, only products wholly obtained or substantially processed in the Community are deemed to be of Community origin ; Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 495/97 (6), should accordingly be amended; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37 . j 1 ) OJ No L 302, 19 . 10 . 1992, p. 1 . (&lt;) OJ No L 17, 21 . 1 . 1997, p. 1 . (') OJ No L 351 , 14. 12 . 1987, p. 1 . (' OJ No L 77, 19 . 3 . 1997, p. 12 .